PER CURIAM: *
The attorney appointed to represent Elvin Winston Ricks has moved for leave to *319withdraw and has filed a brief in accordance with Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ricks has filed a response and motion to strike the Anders brief. Our independent review of the record, counsel’s brief, and Ricks’s response discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for leave to withdraw is GRANTED, counsel is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir. R. 42.2. Ricks’s motion to strike the Anders brief is DENIED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *319published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.